*770ON MOTION ROE REHEARING.
Bloodworth, J.
A motion for a rehearing was filed in this case, alleging that the court overlooked certain exceptions set forth in the petition for certiorari and copied in the motion for rehearing, as follows: “Petitioner avers that the court erred in entering a'judgment sentencing said defendant to twelve months on the chain gang, upon the ground that said sentence is excessive and that if there was any violation of the laws of Georgia, it was a technical violation of said law and the said sentence of the court should not have been made so severe.” If upon proper assignment of error the judge of the superior court could change or modify the sentence imposed in a-criminal case by the judge of the city court of Savannah (and in the opinion of the writer he could not do this), the exceptions copied above are too general to raise any question for determination by this court. Our courts of last resort have repeatedly held that a judgment is not excessive if it is within the limit fixed, by the law; and in the exceptions above there is nothing to show what the sentence is, no specific reason is assigned why it is excessive, and there is nothing to show that in imposing the sentence the trial judge did not exercise'the discretion given him by the law. When the opinion in this case was written the court was of the opinion that the only question to be determined, under the brief filed by the attorney for the plaintiff in error and under the assignments of error in the bill of exceptions and the petition for certiorari, was whether or not the judge of the city court erred in overruling the motion for a new trial; and we are still of the same opinion. As 'stated in that opinion, “As the judge of the city court did not err in overruling the motion for a new trial, neither did the judge of the superior court err in overruling the petition for certiorari.”

Rehearing denied.